Citation Nr: 0429586	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tarsal tunnel 
syndrome of the right ankle.

2.  Entitlement to assignment of a higher evaluation of 
status post inguinal hernia repair to include residual scar, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from February 1997 to 
February 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2002, a 
statement of the case was issued in February 2003, and a 
substantive appeal was timely received in March 2003.  

Although the veteran's notice of disagreement also initiated 
an appeal on the issue of service connection for his right 
hand, distal 3rd middle phalanx, he indicated in his 
substantive appeal that he did not wish to appeal that issue. 

This issue of entitlement to a higher rating for status post 
inguinal hernia repair to include residual scar is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

There is no medical diagnosis of tarsal tunnel syndrome of 
the right ankle.


CONCLUSION OF LAW

Tarsal tunnel syndrome of the right ankle was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The discussions in the rating decision, statement of the case 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a May 2003 
VCAA letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
claimant also was also effectively advised to provide any 
evidence in his possession that pertains to the claims.  See 
38 C.F.R. § 3.159(b)(1); 38 U.S.C. § 5103A(g).  The veteran 
was specifically informed that he should submit additional 
evidence in support of his claims.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in May 2003 which was 
after the September 2001 rating decision on appeal.  Thus, 
notice was not given in accordance with the requirements set 
out by the Court in Pelegrini.  Nonetheless, the Board finds 
that for the reasons below, such an error constitutes 
harmless error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the statement of the case and supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In these documents, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The claims are ready 
to be considered on the merits.  

Furthermore, with regard to the tarsal tunnel syndrome issue, 
the Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
medical records, VA medical records and examinations.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide this issue 
and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.



Analysis

Entitlement to service connection for tarsal tunnel syndrome 
of the right ankle

At the outset, the Board points out that service connection 
has already been established for right ankle sprain with a 10 
percent evaluation, effective February 24, 2001.  The veteran 
is claiming, however, that he also suffers from tarsal tunnel 
syndrome of the right ankle which is related to service.  
That is, it appears that he is claiming that he suffers from 
a separate right ankle disability in addition to the already 
service-connected right ankle sprain.  This is clearly a 
medical question, and matters of medical diagnosis and 
medical etiology must be addressed by medically trained 
individuals.  See generally Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records showed that the veteran injured his 
right ankle while playing football and on several occasions 
was treated for a right ankle sprain. An August 1998 record 
showed the veteran apparently was diagnosed with tendonitis 
status post ankle sprain.  In a September 1998 record the 
examiner apparently opined that the veteran's ankles had full 
pain tarsal tunnel, and the diagnosis indicated mild pain.  
Subsequent service medical records indicated treatment for 
chronic right ankle pain.  A May 1990 entry showed the 
diagnosis as tarsal tunnel syndrome versus medial joint pain.  
A July 2000 record indicated on that day that the diagnosis 
was more consistent with TP tendonitis versus tarsal tunnel 
syndrome.  The veteran's December 2000 report of medical 
history upon separation from service revealed that the 
veteran had a right ankle injury and has had subsequent foot 
trouble.  

Post service treatment records showed that the veteran had a 
VA examination for his right ankle in January 2001.   The 
veteran reported that after he sprained his right ankle in 
service he has had pain in that area and also on the lateral 
aspect below the lateral malleus radiating forward to the 
little toe occasionally.  Physical examination revealed that 
the cranial nerves II-XII were intact bilaterally and there 
was no papilledema, motor exam showed 5/5 strength 
throughout, reflexes were 2+ and symmetric and there were no 
pathologic reflexes.  The examiner indicated that there was 
no Tinel's sign at the ankle or the lateral malleus area or 
the area of distribution of the tarsal nerve.  The diagnosis 
was tarsal tunnel syndrome by history, apparently the current 
nerve conduction velocity was normal.  The January 2001 VA 
radiology report found minimal soft tissue swelling over the 
medial malleolus and medial margin of the ankle, slight 
protuberance of the medial margin of the medial malleolus and 
no soft tissue calcification was identified.  The examiner 
noted that the right ankle was otherwise unremarkable.  
Further testing by the VA San Diego EMG laboratory found that 
there was a normal study and there was no evidence of a right 
or left tibial mononeuropathy, tarsal tunnel syndrome, right 
carpal tunnel syndrome, right ulnar neuropathy at the elbow 
or a large fiber polyneuropathy.  November 2002 and February 
2003 VA treatment records showed the veteran was treated for 
ankle pain, but there was no diagnosis of carpal tunnel 
syndrome.  

Thus, the evidence shows that there is no current diagnosis 
of tarsal tunnel syndrome of the right ankle.  Although 
service medical records noted tarsal tunnel, there is no 
current diagnosis of tarsal tunnel syndrome.  As discussed 
above, the January 2001 VA examination showed the diagnosis 
to be tarsal tunnel syndrome by history, the January 2001 VA 
radiology report found the right ankle to be unremarkable and 
testing by the VA San Diego EMG laboratory found that there 
was no tarsal tunnel syndrome.  

The Board is thus presented with an evidentiary record which 
shows that there is no current diagnosis of tarsal tunnel 
syndrome of the right ankle.  The Board is therefore 
compelled to find that the preponderance of the evidence is 
against findings that the veteran has tarsal tunnel syndrome 
of the right ankle related to service.  


ORDER

Entitlement to service connection for tarsal tunnel syndrome 
is not warranted.  To this extent, the appeal is denied.  


REMAND

The veteran is also appealing the denial of a rating in 
excess of 10 percent for service-connected status post 
inguinal hernia repair to include residual scar.  The RO has 
determined that the current 10 percent rating is appropriate 
under Diagnostic Code 7804 and that a rating under Diagnostic 
Code 7338 for a hernia is not warranted because there is no 
evidence of a recurrent hernia.  

However, VA medical records in July 2002 and February 2003 
appear to raise the possibility that there may be pain 
produced when the mesh used for repair of the hernia 
impinging on the femoral cutaneous nerve.  If so, this would 
raise the possibility of a rating under criteria for nerve 
disability, perhaps under Code 8726 for neuralgia of the 
anterior crural nerve (femoral).  This matter requires 
medical clarification before the Board may properly proceed 
with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
special VA skin and neurological 
examinations to ascertain all 
symptomatology associated with the 
service-connected status post inguinal 
hernia repair, to include a residual 
scar.  It is imperative that the claims 
file be made available to the examiners 
for review in connection with the 
examinations.  Any medically indicated 
special studies and tests should be 
accomplished.  

     a)  The skin examiner should clearly 
report all symptomatology associated with 
the residual scar so as to allow for 
evaluation under both old and new VA 
rating criteria for scars.  

     b)  The neurological examiner should 
clearly report any nerve disability 
resulting from the hernia repair, to 
include any impingement on a nerve by the 
mesh used in the surgical repair.  The 
degree of any such disability should also 
be reported to allow for evaluation under 
VA rating criteria. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if separate ratings are 
warranted for the residual scar and any 
residual nerve disability.  If so, the RO 
should determine the correct rating to be 
applied.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



